       Case 2:18-cr-00164-MCE Document 304 Filed 01/04/21 Page 1 of 2


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                   No. 2:18-cr-00164-MCE
12                     Plaintiff,
13          v.                                    ORDER
14    ROBERTO MERCADO-RANGEL,
15                     Defendant.
16
           On Friday, December 18, 2020, the Court heard oral argument concerning the
17
     Government’s Motion for Revocation of Magistrate Court’s Order of Release on Secured
18
     Bond (ECF No. 300). The Court incorporates herein the reasoning set forth on the
19
     record before the parties. For those reasons, and the reasons that follow, the
20
     Government’s Motion is GRANTED.
21
           “The Bail Reform Act governs the detention of a defendant pending trial.” United
22
     States v. Hir, 517 F.3d 1081, 1085 (9th Cir. 2008) (citing 18 U.S.C. § 3142). “The Act
23
     mandates the release of a person pending trial unless the court ‘finds that no condition
24
     or combination of conditions will reasonably assure the appearance of the person as
25
     required and the safety of any other person and the community.’” Id. at 1086 (quoting 18
26
     U.S.C. § 3142(e)). “Where, as here, there is probable cause to believe that the
27
     defendant has committed an offense . . . for which a maximum term of imprisonment of
28
                                                  1
       Case 2:18-cr-00164-MCE Document 304 Filed 01/04/21 Page 2 of 2


1    ten years or more is prescribed, there is a rebuttable presumption that ‘no condition or
2    combination of conditions will reasonably assure the appearance of the person as
3    required and the safety of the community.’” Id. “Although the presumption shifts a
4    burden of production to the defendant, the burden of persuasion remains with the
5    government.” Id. “A finding that a defendant is a danger to any other person or the
6    community must be supported by ‘clear and convincing evidence.’” Id. (quoting 18
7    U.S.C. § 3142(f)(2)(B)).
8          This Court finds that under any standard, Defendant presents an unmitigated
9    flight risk and danger to the community. Under his current circumstances, no
10   combination of conditions will assure either his presence or the safety of the community.
11   Defendant is a citizen of both the United States and Mexico and has strong ties to
12   Mexico where he owns a home, spent most of his life, and was in a long-term
13   relationship with a woman. Moreover, he is being charged for his participation as a cook
14   in a multi-defendant, large-quantity methamphetamine conspiracy wherein a co-
15   defendant with whom Defendant shared a residence was found with seven assault rifles
16   and a handgun. A relatively small secured bond is insufficient to ensure Defendant’s
17   future appearance in these proceedings. Nor is the Court persuaded that location
18   monitoring would provide any such assurances since Pretrial Services will not install the
19   requisite equipment until a 14-day quarantine period has passed. That requirement
20   renders any location monitoring requirement essentially useless. Finally, given the
21   large-scale conspiracy in this case, compounded by the presence of firearms in
22   Defendant’s residence, the Court finds that no set of circumstances could alleviate the
23   potential danger to the community should Defendant be released. The Government’s
24   Motion for Revocation of Magistrate Court’s Order of Release (ECF No. 300) is thus
25   GRANTED.
26         IT IS SO ORDERED.
                                               _______________________________________
27   DATED: December 30, 2020                  MORRISON C. ENGLAND, JR.
                                               UNITED STATES DISTRICT JUDGE
28
                                                  2
